Citation Nr: 0321244	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss disability.

2.	Entitlement to assignment of a higher disability rating 
for carpal tunnel syndrome, right wrist, currently rated 
as 30 percent disabling.

3.	Entitlement to assignment of a higher disability rating 
for carpal tunnel syndrome, left wrist, currently rated as 
20 percent disabling.

4.	Entitlement to assignment of a higher disability rating 
for tinnitus, current rated as 10 percent disabling.

5.	Entitlement to assignment of a higher disability rating 
for right thumb fracture, currently rated as 0 percent 
disabling.

6.	Entitlement to assignment of a higher disability rating 
for bilateral Eustachian tube dysfunction, currently rated 
as 10 percent disabling.

7.	Entitlement to assignment of a higher disability rating 
for post-operative pilonidal cyst, right leg, currently 
rated as 0 percent disabling.

8.	Entitlement to assignment of a higher disability rating 
for torn medial meniscus, right knee, status post medial 
meniscectomy, with mild degenerative joint disease, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty service ending 
in May 1995.

The case is before the Board of Veterans' Appeals on appeal 
from a September 1995 rating decision by a Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  The case 
was previously before the Board and was remanded in November 
2001.

By rating decision in January 2003, service connection was 
established for left ear hearing loss.  That issue is 
therefore no longer in appellate status. 




FINDINGS OF FACT

1.  Right ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is right ear hearing loss 
otherwise related to such service.

2.  The veteran's service connected carpal tunnel syndrome, 
right wrist, is manifested by slight limitation of motion, 
some abnormal sensory function on the palmar surface, 
tingling sensation of the median nerve, as well as decreased 
sensitivity of the thumb and the four lateral and medial 
fingers.

3.  The veteran's service connected carpal tunnel syndrome, 
left wrist, is manifested by slight limitation of motion, 
some abnormal sensory function on the palmar surface, 
tingling sensation of the median nerve, as well as decreased 
sensitivity of the thumb and the four lateral and medial 
fingers

4.  Prior to June 10, 1999, the veteran's service-connected 
disability, described for rating purposes as tinnitus, was 
productive of persistent tinnitus. 

5.  From June 10, 1999, the veteran's service-connected 
disability, described for rating purposes as tinnitus, has 
been productive of recurrent tinnitus.

6.  The veteran's service-connected residuals of a right 
thumb fracture does not result in ankylosis, weakness, 
fatigue or lack of endurance; radial abduction is to 60 
degrees, palmar abduction is to 40 degrees; there are no 
residuals. 

7.  The veteran's service connected bilateral Eustachian tube 
dysfunction is manifested by chronic suppurative otitis 
media.

8.  The veteran's service-connected post-operative pilonidal 
cyst, right leg, has not resulted in any scar or other 
residuals. 

9.  The veteran's service connected torn medial meniscus, 
right knee, status post medial meniscectomy, with mild 
degenerative joint disease, is manifested by mild 
degenerative changes and minimal limitation of motion.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service connected 
carpal tunnel syndrome, right wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2002).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service connected 
carpal tunnel syndrome, left wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8515 (2002).

4.  Prior to June 10, 1999, the criteria for entitlement to a 
10 percent disability evaluation for the veteran's service 
connected tinnitus were met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260 
(1998).

5.  From June 10, 1999, the criteria for entitlement to a 
compensable disability evaluation in excess of 10 percent for 
the veteran's service connected tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6260 (2002).

6.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected right thumb 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 5224 
(2002).

7.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service connected 
bilateral Eustachian tube dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6200 (2002).

8.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected post-operative 
pilonidal cyst, right leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Code 7805 (2002).

9.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service connected 
torn medial meniscus, right knee, status post medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A January 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including an August 1995 VA 
examination and an October 2002 fee basis examination.  As 
the record shows that the veteran has been afforded a VA 
examination, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, no additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in August 
1995 which reflected the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
05
10
10
LEFT
25
25
10
10
20




The veteran underwent a fee basis audiological examination in 
October 2002 which reflected the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
10
LEFT
50
45
20
35
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner's conclusion was that the veteran's right ear was 
normal.

The evidence of record from both the 1995 and the 2002 
examinations shows that the auditory thresholds for the 
veteran's right ear are all lower than 26 and the 2002 
examination notes that his right ear speech recognition 
ability is 100 percent.  Therefore, the veteran does not 
suffer from hearing loss disability in his right ear as 
defined by VA regulations.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When a veteran is appealing the original assignment 
of a disability rating following an award of service 
connection, the severity of his service-connected disability 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Moreover, 
38 C.F.R. § 4.59 provides for evaluation of arthritis based 
on limitation of motion due to pain.

Carpal Tunnel Syndrome - Right Wrist

The September 1995 rating decision granted service-connection 
for carpal tunnel syndrome, right wrist, at a 10 percent 
disability rating.  A subsequent rating decision in May 1998 
increased the rating to 30 percent, effective from June 1, 
1995, the date the claim was filed with the RO.  However, 
this action did not constitute a full grant of the benefit 
sought, and the issue remains in appellate status.  The 
present appeal involves the veteran's claim that the severity 
of his service-connected carpal tunnel syndrome, right wrist, 
warrants a higher disability rating.  After reviewing the 
totality of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent at this time.

The record reveals that the veteran's carpal tunnel syndrome 
of the right wrist is currently rated as 30 percent disabling 
under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve.  Incomplete paralysis of the median nerve 
(major) warrants a 30 percent evaluation if moderate and a 50 
percent evaluation if severe.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515.  The Board notes that words such as 
"moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran underwent an examination at St. Mary's Hospital 
in May 1995 and a VA examination in August 1995.  The May 
1995 examination revealed marked slowing of the distal 
latencies, both motor and sensory as well as decreased 
amplitudes of the central component in the median nerve.  The 
remainder of the nerve conduction test was within normal 
limits.  The diagnosis was median nerve entrapment neuropathy 
bilaterally, severe carpal tunnel syndrome.  The August 1995 
examination revealed that the veteran reported a history of 
pain and numbness in the wrist and fingers which intensified 
with work.  He also reported experiencing significant 
nocturnal symptoms.  The physical examination revealed a good 
work pattern with mild swelling of the volar right and left 
wrist crease.  Tinel's sign was moderately positive and 
Phelan's test was positive.  The physician noted mild thenar 
atrophy of the right and left hand.  The diagnosis was severe 
carpal tunnel syndrome which was severely symptomatic.  

The veteran underwent a fee basis examination in October 
2002.  In this examination, the veteran reported that he 
started to have carpal tunnel syndrome in 1995.  The veteran 
stated that he wore wrist braces to bed at night to help with 
the pain but was still awakened by wrist pain approximately 
two to three hours after falling asleep.

Upon examination the physician noted that the veteran was 
right handed.  He also noted that the general condition of 
the veteran's wrist was not normal.  The veteran demonstrated 
that he could tie his shoelaces, fasten buttons and pick up a 
piece of paper.  Range of motion was noted as follows: 
dorsiflexion to 40 degrees, palmar flexion to 70 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  There was no pain on motion of the wrist and there 
was no weakness, fatigue or lack of endurance.  Motor 
function was normal and the veteran had full muscle power.  
There was some tingling sensation of the median nerve on both 
sides and the sensitivity of the thumb and the four lateral 
fingers and the four medial fingers was decreased.  Sensory 
function was abnormal on the palmar surface but normal on the 
dorsal surface.  Diagnostic views of the right hand were 
normal and the veteran was diagnosed with bilateral carpal 
tunnel syndrome.

After a thorough review of the evidence of record, the Board 
finds that the veteran's right wrist carpal tunnel syndrome 
is productive of no more than moderate paralysis.  The Board 
acknowledges the veteran's subjective complaints of pain at 
night and upon increased use, as well as the 1995 examiner's 
characterization of the severity of the veteran's carpal 
tunnel syndrome.  However, upon objective examination in 1995 
and 2002, the physicians found only slight limitation of 
motion, some abnormal sensory function on the palmar surface, 
tingling sensation of the median nerve, as well as decreased 
sensitivity of the thumb and the four lateral and medial 
fingers.  Moreover, as the examiner found that the veteran 
had normal motor function, normal sensory function on the 
dorsal surface, and full muscle power, the evidence of record 
suggests no more than moderate lost or impaired function.  A 
higher rating is not warranted under the provisions of 
DeLuca, 8 Vet. App. 202, 38 C.F.R. § 4.45, and 38 C.F.R. 
§ 4.59, because there is no evidence of pain on motion, 
weakness, fatigue or arthritis.

Carpal Tunnel Syndrome - Left Wrist

The September 1995 rating decision granted service-connection 
for carpal tunnel syndrome, left wrist, at a 10 percent 
disability rating.  A subsequent rating decision in May 1998 
increased the rating to 20 percent, effective from June 1, 
1995, the date the claim was filed with the RO.  However, 
this action did not constitute a full grant of the benefit 
sought, and the issue remains in appellate status.  The 
present appeal involves the veteran's claim that the severity 
of his service-connected carpal tunnel syndrome, left wrist, 
warrants a higher disability rating.  After reviewing the 
totality of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.

The record reveals that the veteran's carpal tunnel syndrome 
of the left wrist is currently rated as 20 percent disabling 
under Diagnostic Code 8515, pertaining to paralysis of the 
median nerve.  Incomplete paralysis of the median nerve 
(minor) warrants a 20 percent evaluation if moderate and a 40 
percent evaluation if severe.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515.  The Board notes that words such as 
"moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran underwent an examination at St. Mary's Hospital 
in May 1995 and a VA examination in August 1995.  The May 
1995 examination revealed marked slowing of the distal 
latencies, both motor and sensory as well as decreased 
amplitudes of the central component in the median nerve.  The 
remainder of the nerve conduction test was within normal 
limits.  The diagnosis was median nerve entrapment neuropathy 
bilaterally, severe carpal tunnel syndrome.  The August 1995 
examination revealed that the veteran reported a history of 
pain and numbness in the wrist and fingers which intensified 
with work.  He also reported experiencing significant 
nocturnal symptoms.  The physical examination revealed a good 
work pattern with mild swelling of the volar right and left 
wrist crease.  Tinel's sign was moderately positive and 
Phelan's test was positive.  The physician noted mild thenar 
atrophy of the right and left hand.  The diagnosis was severe 
carpal tunnel syndrome which was severely symptomatic.  

The veteran underwent a fee basis examination in October 
2002.  In this examination, the veteran reported that he was 
diagnosed with carpal tunnel syndrome in 1995.  The veteran 
stated that he wore wrist braces to bed at night to help with 
the pain but was still awakened by wrist pain approximately 
two to three hours after falling asleep.

Upon examination, he veteran demonstrated that he could tie 
his shoelaces, fasten buttons and pick up a piece of paper.  
His range of motion in the left wrist was noted as follows: 
dorsiflexion to 40 degrees, palmar flexion to 70 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  There was no pain on motion of the wrist and there 
was no weakness, fatigue or lack of endurance.  Motor 
function was normal and the veteran had full muscle power.  
There was some tingling sensation of the median nerve on both 
sides and the sensitivity of the thumb and the four lateral 
fingers and the four medial fingers was decreased.  Sensory 
function was abnormal on the palmar surface but normal on the 
dorsal surface.  The veteran was diagnosed with bilateral 
carpal tunnel syndrome.

After a thorough review of the evidence of record, the Board 
finds that the veteran's left wrist carpal tunnel syndrome is 
productive of no more than moderate paralysis.  The Board 
acknowledges the veteran's subjective complaints of pain at 
night and pain on increased use, as well as the 1995 
examiner's characterization of the severity of the veteran's 
carpal tunnel syndrome.  However, upon objective examination 
in 1995 and 2002, only slight limitation of motion, mild 
thenar atrophy, some abnormal sensory function on the palmar 
surface, tingling sensation of the median nerve, and 
decreased sensitivity of the thumb and the four lateral and 
medial fingers were found.  Moreover, as the examiner found 
that the veteran had normal motor function, normal sensory 
function on the dorsal surface, and full muscle power, the 
evidence of record suggests no more than moderate lost or 
impaired function.  Therefore, although the Board 
acknowledges that the veteran's symptoms are productive of 
moderate neuropathy, the Board notes that the evidence of 
record demonstrates no more than moderate paralysis as a 
result of the neuropathy.  A higher rating is not warranted 
under the provisions of DeLuca, 8 Vet. App. 202, 38 C.F.R. 
§ 4.45, and 38 C.F.R. § 4.59, because there is no evidence of 
pain on motion, weakness, fatigue or arthritis.

Tinnitus

The September 1995 rating decision granted service-connection 
for tinnitus and assigned a noncompensable rating under 
Diagnostic Code 6260.  A subsequent rating decision in 
January 2003 increased the rating to 10 percent, effective 
from June 10, 1999.  A 10 percent rating is the highest 
rating available under Diagnostic Code 6260.  Therefore, this 
is considered a full grant of the benefit sought and this 
issue is no longer in appellate status.  However, where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board must 
therefore consider whether a compensable rating is warranted 
prior to June 10, 1999.  After reviewing the totality of the 
evidence, the Board finds that entitlement to a compensable 
rating prior to June 10, 1999 is warranted.

The veteran's service-connected tinnitus is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  During the pendency of this appeal, VA 
issued new regulations for rating disabilities under Code 
6260, which became effective June 10, 1999.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board notes, however, that consideration under 
the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule.  

Under the old criteria for Diagnostic Code 6260, persistent 
tinnitus that was a symptom of a head injury, a concussion or 
acoustic trauma was rated as 10 percent disabling.  The 10 
percent rating was the highest rating available under 
Diagnostic Code 6260.  Under the new criteria for Diagnostic 
Code 6260, recurrent tinnitus warrants a 10 percent rating, 
which is the highest rating available under that Diagnostic 
Code.  38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6260.  The 
Board notes that a recent U.S. Court of Appeals for Veterans 
Claims decision eliminated the distinction between 
"persistent" and "recurrent" in rating tinnitus and 
determined that if an adjudicator found a veteran's tinnitus 
to rise to the level of "recurrent" under the new rating 
criteria, then it would also rise to the level of 
"persistent" under the previous rating criteria.  See Smith 
v. Principi, No. 01-623 (U.S. Vet. App. June 10, 2003).  
(...there appears to be a negligible distinction, if any, 
between the terms "persistent" and "recurrent," and ...it 
would be extremely difficult for an adjudicator to determine 
objectively that something that is recurrent is not also 
persistent..."in light of the regulatory history, the 
ambiguity as to the meaning of 'persistent', and the 
Secretary's failure to include a manageable definition in the 
Diagnostic Code, the Court must resolve all reasonable 
interpretive doubt in favor of the veteran.")

The record reveals that the veteran underwent a VA 
examination in August 1995.  At that time, he reported 
occasional, high-pitched ringing in both ears for 
approximately five years.  He reported hearing the ringing 
once a week for five minutes.  The veteran underwent a VA fee 
basis examination in October 2002 at which time the physician 
noted that the he did not complain of tinnitus of a severe 
amount.  The physician noted the veteran's August 1995 
examination and his report of experiencing occasional ringing 
in the ears.

The Board finds that the veteran has consistently reported 
occasional, recurrent tinnitus and that the RO determined his 
tinnitus to be recurrent under the new rating criteria in 
effect as of June 10, 1999.  In light of the Smith decision, 
the Board finds that because his tinnitus meets the criteria 
for recurrent tinnitus under the new rating criteria, it must 
also meet the criteria for persistent tinnitus under the old 
rating criteria.  Therefore, for the time period prior to 
June 10, 1999, the veteran's tinnitus should be rated as 10 
percent disabling under the criteria in effect for Diagnostic 
Code 6260 at that time.  As noted above, the veteran's rating 
was increased by the RO as of June 10, 1999, the date the new 
rating criteria for Diagnostic Code 6260 became effective and 
this is the highest rating available under this Diagnostic 
Code.

Right Thumb Fracture

The veteran's service-connected right thumb fracture is rated 
noncompensable under Diagnostic Code 5224, ankylosis of the 
thumb.  The Board also notes that the provisions for rating 
disabilities in the individual fingers were amended on July 
26, 2002 and made effective August 26, 2002. 67 Fed. Reg. 
48784-48787 (July 26, 2002)(to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5224 and 5228).  The RO has 
considered this new criteria as shown by the February 2003 
supplemental statement of the case.  In reviewing this issue, 
the Board must determine whether the amended version is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Even if the Board finds the amended 
version more favorable, the reach of the new criteria can be 
no earlier than the effective date of that change. VAOPGCPREC 
3-2000 (2000).  In this case, VA must consider the claim 
pursuant to the former criteria during the course of the 
entire appeal, and since August 26, 2002 under the amended 
criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Initially, the Board observes that review of the record 
reveals no medical evidence of ankylosis.  In fact, the 
report of an October 2002 medical examination expressly 
reflected that there was no ankylosis.  There is therefore no 
basis for a compensable rating under Code 5224 for ankylosis. 

Further, there is no medical evidence of any limitation of 
motion which would result in a compensable rating.  Range of 
motion of both the right and left thumbs was the same with 
radial abduction to 60 degrees and palmar abduction to 40 
degrees.  Significantly, there was also no weakness, fatigue 
or lack of endurance.  Even more significant is the fact that 
the examiner reported that there were no residuals of the 
right thumb fracture.  In fact, the report also reflects that 
the veteran stated to the examiner that he had no problems 
with his right thumb.  Under the circumstances, there is no 
basis for a compensable rating for this disability under new 
limitation of motion criteria as there is no evidence of 
limitation of motion with a gap of one to two inches between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  

Bilateral Eustachian Tube Dysfunction

The September 1995 rating decision granted service-connection 
for bilateral Eustachian tube dysfunction at a noncompensable 
rate.  A subsequent rating decision in January 2003 increased 
the rating to 10 percent, effective from June 1, 1995, the 
date the claim was filed with the RO.  The veteran's service-
connected disability was rated under Diagnostic Code 6200 
which dictates that chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps warrants a 10 percent 
disability rating.  A 10 percent rating is the highest rating 
available under Diagnostic Code 6200.  38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6200.

The veteran underwent a VA examination in August 1995.  He 
complained of a gradual hearing problem in the left ear for 
about one year.  He reported having a cold and since that 
time having "muffled" hearing in his left ear.  He reported 
seeing an otolaryngologist while still in the service and 
being treated with antibiotics for recurrent left serous 
otitis.  He complained of intermittent sensation of fullness 
in both ears, worse on the left.  Upon examination, the 
veteran's right tympanic membrane was retracted, with a clean 
anterior pars flaccida retraction pocket.  The middle ear 
space on the right ear was clear.  The left tympanic membrane 
was retracted with a thin line seen through the tympanic 
membrane anteriorly, suggestive of a fluid droplet.  There 
was no obvious fluid in the middle ear space and there was a 
shallow anterior retraction anteriorly on the left side.  
Audiogram results showed a 15 decibel air-bone gap on the 
left and a 10 decibel air-bone gap on the right, with 
borderline normal hearing bilaterally.  The veteran had a 
Type C tympanogram on the right and a Type B tympanogram on 
the left.  The veteran was diagnosed with bilateral 
Eustachian tube dysfunction with probable left serous otitis.

The veteran under a VA fee basis examination in October 2002.  
He again reported having experienced hearing difficulties 
with his left ear.  The physician reviewed the veteran's 
medical records and reiterated the diagnosis of bilateral 
Eustachian tube dysfunction.  Upon physical examination, the 
physician noted the hearing loss in the veteran's left ear 
and fluid behind the eardrum.  He also noted that the left 
ear was poorly mobile and appeared retracted.

As noted above, the veteran is currently evaluated at the 
highest disability rating level available under Diagnostic 
Code 6200.  Moreover, the Board finds no other diagnostic 
criteria are appropriate in this case, as the evidence of 
record does not demonstrate otosclerosis, dizziness, 
staggering, vertigo, loss of auricle, malignant or benign 
neoplasm, chronic otitis externa or perforation of the 
tympanic membrane to warrant a higher evaluation under 
Diagnostic Codes 6202, 6204, 6205, 6207, 6208, 6209, 6210, or 
6211.  

Post-Operative Pilonidal Cyst, Right Leg

The veteran's post-operative pilonidal cyst of the right leg 
is rated noncompensable under the provisions of Diagnostic 
Code 7805 which provides that scars be rated based on 
limitation of motion.  However, examination in October 2002 
revealed no residuals of the removal of the cyst.  The 
examiner specifically stated that there was no scar found and 
that there were no residuals.  The veteran himself reported 
to the examiner that he essentially had not problems due to 
the pilonidal cyst.  

The Board notes here that by regulatory amendment effective 
August 30, 2002, changes were made to the schedular criteria 
for rating diseases of the skin.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas, supra.  In deciding such a case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  

However, under both versions of applicable criteria there 
must be some actual residual in order to form a basis for a 
compensable rating.  In the present case there are no 
residuals of the cyst and a compensable rating would not be 
for application under either the old or new criteria.  While 
it does not appear that the RO has considered the new 
criteria, the Board finds no prejudice to the veteran in view 
of the clear medical evidence of no current residuals.  No 
useful purpose would be served by delaying appellate review 
of this issue by sending the case back to the RO for notice 
and adjudication under the new criteria since there is 
competent evidence of no residuals of the cyst.  

Torn Medial Meniscus, Right Knee, Status Post Medial 
Meniscectomy with Mild Degenerative Joint Disease

The September 1995 rating decision granted service-connection 
for torn right medial meniscus, right knee, status post 
medial meniscectomy with mild degenerative joint disease, at 
a noncompensable rate.  A subsequent rating decision in May 
1998 continued the noncompensable rating, but rated the 
disability under Diagnostic Code 5257.  January 2003 
increased the rating to 10 percent under Diagnostic Code 
5003, effective from June 1, 1995, the date the claim was 
filed with the RO.  The present appeal involves the veteran's 
claim that the severity of his service-connected torn right 
medial meniscus, right knee, status post medial meniscectomy, 
with mild degenerative joint disease warrants a higher 
disability rating.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent at this time.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected torn right medial meniscus, 
right knee, status post medial meniscectomy, with mild 
degenerative joint disease is currently rated under 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
where there is slight recurrent subluxation or lateral 
instability of the knee and a 20 percent rating is warranted 
where the recurrent subluxation or lateral instability of the 
knee is moderate.  A 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  Thirty percent is the highest rating available 
under this diagnostic code.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.

The veteran underwent a VA examination in August 1995.  At 
that time, gave a history of having sustained a tear of the 
medial meniscus of this right knee and having arthroscopic 
surgery which resulted in some improvement.  He stated that 
he has occasional medial joint line pain when squatting.  
Physical examination of the right knee revealed healed 
arthroscopic portals and range of motion from 0 to 145 
degrees of flexion.  He had mild tenderness of the medial 
joint line and no tenderness of the lateral joint line.  
Anterior draw and Lachmann's test were negative.  Radiographs 
of the right knee revealed mild degenerative changes with 
breaking of the tibial eminence.  The physician's diagnosis 
was status post partial medial meniscectomy (arthroscopic), 
right knee, with mild joint line symptoms -mildly to 
moderately symptomatic.

The veteran underwent a VA fee basis examination in October 
2002.  He reported a history of a knee injury in service 
followed by surgery.  He stated that about once a month he 
experiences pain and swelling in his knee if he is on his 
knees working for an extended period.  Otherwise, he has no 
symptoms from the knees.  Upon examination, the physician 
noted that the knees appear normal.  Extension and flexion of 
the right knee was from 0 to 120 degrees.  There was no 
ankylosis and no pain on motion.  Drawer's and McMurray's 
signs were negative.  The right knee had no recurrent 
subluxation, locking pain, joint effusion, weakness, fatigue 
or lack of endurance.  X-ray images of the right knee 
revealed minimal degenerative changes with no acute bony 
abnormality.

The veteran's knee disability is not productive of any 
recurrent subluxation, or lateral instability.  Therefore, a 
rating under Diagnostic Code 5257 is not appropriate.  
However, the evidence of record does show that the veteran's 
right knee is productive of minimal degenerative changes and 
minimal limitation of motion.  Thus, the Board finds that a 
rating under Diagnostic Code 5003 is appropriate.

As noted above, when there is diagnostic evidence of 
degenerative changes, Diagnostic Code 5003 dictates that a 
rating level shall be assigned based on limitation of motion 
of the joint or joints involved.  The record demonstrates 
that the veteran's right knee is limited to 120 degrees 
flexion.  Diagnostic Code 5260 dictates that flexion must be 
limited to 45 degrees or less to warrant a 10 percent rating 
and to 30 degrees or less to warrant a 20 percent rating.  
Thus, the limitation of motion demonstrated by the evidence 
of record is noncompensable under 5260.  Nevertheless, as 
noted above, when limitation of motion is noncompensable 
under the appropriate Diagnostic Code, it is permissible to 
grant a rating of 10 percent for each joint affected by 
limitation of motion.  Therefore, the Board finds that a 10 
percent rating under Diagnostic Code 5003 accurately captures 
the extent of the veteran's disability and that a higher 
rating level is not warranted by the evidence of record.

Conclusion

With regard to the various rating issues, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

A 10 disability rating for tinnitus from June 1, 1995, is 
warranted.  To this extent, the appeal is granted.

The appeal is denied as to all other issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

